USDC IN/ND case 3:18-cv-00833-DRL-MGG document 47 filed 08/24/20 page 1 of 6


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 ROBIN DALE KILGORE PEPPERS,

                         Plaintiff,

           v.                                             CAUSE NO. 3:18-CV-833-DRL-MGG

 JULIE LAWSON,

                         Defendant.

                                        OPINION & ORDER

        Robin Dale Kilgore Peppers, proceeding pro se, pursues five claims against Warden Lawson as

follows:

        A First Amendment claim against Warden Lawson for placing him in administrative
        segregation in retaliation for him posting a YouTube video about the jail kitchen;

        A Fourteenth Amendment claim against Warden Lawson for placing him in
        administrative segregation without procedural due process;

        A Fourteenth Amendment claim against Warden Lawson for providing inadequate
        medical treatment for his leg infection;

        A Fourteenth Amendment claim against Warden Lawson in connection with his
        placement on suicide watch in September 2018; and

        A related claim for injunctive relief for his release from administrative segregation and
        for proper medical treatment for his leg infection.

Warden Lawson filed a summary judgment motion on all claims, arguing that Mr. Peppers was placed

in administrative segregation because he threatened to commit murder against government officials in

a YouTube video and that he received adequate medical treatment at the St. Joseph County Jail.

                                          BACKGROUND

        In the amended complaint (ECF 9), Mr. Peppers, a pretrial detainee, alleges that he was placed

in administrative segregation without notice or a hearing after Warden Lawson saw his YouTube video

about the conditions of the kitchen at the St. Joseph County Jail. In administrative segregation, he was
USDC IN/ND case 3:18-cv-00833-DRL-MGG document 47 filed 08/24/20 page 2 of 6


denied visitation, telephone use, proper health care, or time out of his cell. He was assigned to Cell

G402 with sewage leaking on the floor and without running water or a working toilet, and correctional

staff refused to assist him for three days. On July 30, Mr. Peppers contracted a leg infection. Though

he sent several inmate requests for treatment, he did not receive medical attention until August 30,

when a physician gave him a bandage, thereafter replaced on a weekly basis. He later received antibiotic

medication. He continues to suffer leg pain, which has since spread to his neck, back, and face. On

September 20, Peppers was placed on suicide watch for five days, and correctional staff stripped him

naked and confiscated his property. He was placed in a room with steel furniture and given only a

smock to sleep in. The alleged unsanitary conditions, inadequate medical treatment, and suicide watch

procedures were in accordance with Warden Lawson’s policies.

       In an affidavit (ECF 43-1), Warden Lawson attests that Mr. Peppers arrived at the St. Joseph

County Jail on July 25, 2018. He was classified as an extreme caution inmate because he posted videos

on YouTube in which he threatened to murder members of the St. Joseph County Police Department

as well as judges and politicians. He was placed in administrative segregation to protect jail staff and

other inmates from him.

       According to jail records (ECF 43-2), Mr. Peppers had regular access to recreational time and

the law library, though he was occasionally denied these privileges for lack of compliance with orders

or disciplinary reasons. He regularly received medical care, including medication, mental health care,

and treatment for a leg infection, and went out on court dates. Before correctional staff moved Mr.

Peppers to Cell G402, it had running water, a functioning toilet, and no sewage on the floor. They

gave him the opportunity to clean his cell before lockdown, but he refused. After lockdown, Mr.

Peppers asked for water, and a nurse provided it. On September 4, 2018, correctional staff saw Mr.

Peppers flush his psychiatric medication, and he was placed on suicide watch pending a mental health

evaluation. On January 25, 2019, Mr. Peppers was moved out of administrative segregation.



                                                   2
USDC IN/ND case 3:18-cv-00833-DRL-MGG document 47 filed 08/24/20 page 3 of 6


        On April 5, 2019, Mr. Peppers notified the court of his release from the St. Joseph County

Jail. ECF 29.

                                              STANDARD

        Summary judgment must be granted when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of

material fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Not every dispute between

the parties makes summary judgment inappropriate; “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary judgment.”

Id. In determining whether summary judgment is appropriate, the deciding court must construe all

facts in the light most favorable to the non-moving party and draw all reasonable inferences in that

party’s favor. Ogden v. Atterholt, 606 F.3d 355, 358 (7th Cir. 2010). “However, our favor toward the

nonmoving party does not extend to drawing inferences that are supported by only speculation or

conjecture.” Fitzgerald v. Santoro, 707 F.3d 725, 730 (7th Cir. 2013) (citing Harper v. C.R. Eng., Inc., 687

F.3d 297, 306 (7th Cir. 2012)).

                                               ANALYSIS

        Mr. Peppers asserts a Fourteenth Amendment procedural due process claim against Warden

Lawson for placing him in administrative segregation without notice or a hearing. For procedural due

process claims, a plaintiff must show (1) a deprivation of a protected liberty or property interest; and

(2) the absence of constitutionally adequate procedural safeguards in connection with the deprivation.

Pro’s Sports Bar & Grill, Inc. v. City of Country Club Hills, 589 F.3d 865, 870 (7th Cir. 2009). “Whether a

prisoner has a liberty interest implicated by special confinement relies on whether the confinement

imposed an atypical and significant hardship on the inmate in relation to the ordinary incidents of

prison life.” Hardaway v. Meyerhoff, 734 F.3d 740, 743 (7th Cir. 2013). “Although relatively short terms



                                                     3
USDC IN/ND case 3:18-cv-00833-DRL-MGG document 47 filed 08/24/20 page 4 of 6


of segregation rarely give rise to a prisoner’s liberty interest, at least in the absence of exceptionally

harsh conditions, such an interest may arise from a long term of confinement combined with atypical

and significant hardships.” Id.

        The record reflects Mr. Pepper’s unpleasant experience at the St. Joseph County Jail, but it

does not suggest that his experience was atypical and significantly more difficult in comparison to the

experience of other inmates. Further, Mr. Peppers experienced a relatively short term in administrative

segregation of six months. See Marion v. Columbia Correction Inst., 559 F.3d 693, 698 (7th Cir. 2009)

(“[S]ix months of segregation is not such an extreme term and, standing alone, would not trigger due

process rights.”). Because the record does not show that Mr. Peppers suffered disproportionate

hardships or a lengthy term of segregation, his right to procedural due process was not implicated.

Therefore, the court grants summary judgment with respect to the procedural due process claim.

        Mr. Peppers asserts a First Amendment claim against Warden Lawson for subjecting him to

administrative segregation in retaliation for his YouTube video on the conditions of the jail kitchen.

“To prevail on his First Amendment retaliation claim, [a plaintiff] must show that (1) he engaged in

activity protected by the First Amendment; (2) he suffered a deprivation that would likely deter First

Amendment activity in the future; and (3) the First Amendment activity was at least a motivating

factor in the Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866

(7th Cir. 2012). “[A] prison inmate retains those First Amendment rights that are not inconsistent with

his status as a prisoner or with the legitimate penological objectives of the corrections system.” Pell v.

Procunier, 417 U.S. 817, 822 (1974).

        The record contains no indication that Warden Lawson was aware of a YouTube video

regarding the conditions of the jail kitchen. Instead, it reflects that she assigned him to administrative

segregation after determining that he was a security threat based on the YouTube videos that contained

threats to murder members of the St. Joseph County Police Department and various government



                                                    4
USDC IN/ND case 3:18-cv-00833-DRL-MGG document 47 filed 08/24/20 page 5 of 6


officials. “[T]hreats of violence are outside the First Amendment.” R.A.V. v. City of St. Paul, Minn.,

505 U.S. 377, 388 (1992). “True threats encompass those statements where the speaker means to

communicate a serious expression of an intent to commit an act of unlawful violence to a particular

individual or group of individuals.” Virginia v. Black, 538 U.S. 343, 359–60 (2003). “The speaker need

not actually intend to carry out the threat. Rather, a prohibition on true threats protects individuals

from the fear of violence and from the disruption that fear engenders in addition to protecting people

from the possibility that the threatened violence will occur.” Id. The threatening YouTube videos are

true threats and are thus not speech that is protected by the First Amendment. The court grants

summary judgment with respect to the First Amendment claim.

        Though the record is disputed regarding the details of Mr. Peppers’ medical treatment and the

condition of his cell, there is no indication that Warden Lawson was personally involved with the

treatment of his leg infection, his placement on suicide watch, his specific cell assignment, or cell

maintenance. In Section 1983 cases, “[l]iability depends on each defendant’s knowledge and actions,

not on the knowledge or actions of persons they supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th

Cir. 2009). Because the record includes no evidence of personal involvement, the court grants

summary judgment with respect to the remaining Fourteenth Amendment claims.

        Mr. Peppers asserts a claim for injunctive relief for his release from administrative segregation

and for proper medical treatment for his leg infection. Mr. Peppers has notified the court that he no

longer resides at the St. Joseph County Jail. ECF 29. Therefore, the court finds that his claim for

injunctive relief is moot. See City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983); Higgason v. Farley, 83

F.3d 807, 811 (7th Cir. 1996).

        Finally, Mr. Peppers asks for more time “to gather all of the legal codes, law numbers, and

Federal and State Codes for the regulation, treatment and housing of Pre-trial detainees and solitary

confinement regulations codes.” It seems unlikely that a review of applicable administrative codes and



                                                     5
USDC IN/ND case 3:18-cv-00833-DRL-MGG document 47 filed 08/24/20 page 6 of 6


regulations would alter the court’s ruling on Mr. Peppers’ constitutional claims. See Germano v.

Winnebago County, Ill., 403 F.3d 926, 929 (7th Cir. 2005) (“[F]ailure to implement state law violates that

state law, not the Constitution; the remedy lies in state court.”). Further, even if they were relevant, it

is unclear why Mr. Peppers did not include them in his response brief or why he has not supplemented

his brief during the eight-month pendency of this motion. Because Mr. Peppers has not shown good

cause, his request to defer a ruling on the motion for summary judgment is denied.

        For these reasons, the court:

        (1) GRANTS the motion for summary judgment (ECF 42); and

        (2) DIRECTS the clerk to enter judgment in favor of the defendants and to close this case.

        SO ORDERED.

        August 24, 2020                                  s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    6
